Case 1:19-cv-02967-VSB Document 26 Filed 08/19/19 Page1of5 :

UNITED STATES DISRICT COURT
SOUTHERN DISTRICT OF NEW YORK
x

 

ALFONSO GARCIA RAMOS, JORGE PEREZ : Index No.: 19 CV 02967
AGUILAR, FELIX LUNA, and GUILLERMO ALONSO :

MORALES, Individually and on Behalf of All Others

Similarly Situated,

Plaintiffs, : DECLARATION OF
SPIROS ZISIMATOS
- against ~

DNC FOOD SERVICE CORP. d/b/a SPEEDY’S DELI,
NIKOLAOS VASILATOS and SPIROS ZISIMATOS,
Jointly and Severally,

Defendants.

 

STATE OF NEW YORK )
COUNTY OF QUEENS ™
SPIROS ZISIMATOS, being duly sworn deposes and says:
1. Iam an officer and shareholder of fifty percent (50%) of DNC FOOD SERVICE
CORP. d/b/a SPEEDY’S DELI (“Speedy’s”) stock along with my partner, defendant
NIKOLAOS VASILATOS, in the above-captioned matter. Speedy’s is a delicatessen
café located at 1271 Broadway, New York, New York.
2. l offer this affidavit in opposition to Plaintiffs’ motion for an order (1) collectively
certifying Plaintiffs’ Fair Labor Standards Act (“FLSA”) unpaid minimum wage and
overtime claims as an FLSA collective action on behalf of all non-management
employees who worked at Speedy’s Deli at any time on or after April 3, 2013; (2)
approving the Notice of lawsuit with Opportunity to Join (“Notice”) and Consent to
become a Party Plaintiff (“Consent”) forms, attached to the declaration of Brent

Pelton (“Pelton Decl.”) as Exhibits F and G, respectively for mailing and e-mailing to

the Collective Action member; (3) directing Defendants to furnish the plaintiffs in
Case 1:19-cv-02967-VSB Document 26 Filed 08/19/19 Page 2 of 5

electronically readable form the names, last known addresses, e-mail addresses and
telephone numbers (including cell phone numbers) of all members of the defined
collective so that Plaintiffs can issue the Notice and requiring that the Notice be
posted with Defendants’ workplace; and (4) approving the deadline reminder notice
(“Deadline Reminder’) for mailing and e-mailing to the Collective Action Members,
attached to the Pelton Decl. as Exhibit H.

. My partner, NIKOLAOS VASILATOS and I share duties at Speedy’s. My duties
include, but are not limited to, arranging work schedules, setting pay rates for
employees and generally overseeing the day to day activities of the store. As such, I
am familiar with the business operation at Speedy’s,

. In addition, Defendants also employ managers that supervise the business, including
the maintaining of employee time and pay records. All employees are paid in
accordance with the hours they worked and their respective pay rate.

. After reviewing the complaint in this action and Declarations sworn to by the
plaintiffs in this Motion, Defendants wholly refute the view taken by plaintiffs in their
respective Declarations regarding the positions they held while employed at
Speedy’s, duration of their employment, hours worked per week and pay received.
Speedy’s keeps accurate time and pay records of the hours worked by employees, and
the plaintiffs were employed as follows:

e Jorge Perez Aguilar- Cashier;
e Alfonso Garcia Ramos- Baker;
e Guillermo Alonso Morales- Grillman; and

e Felix Luna- Counterman, Grillman, and Food Preparer.
Case 1:19-cv-02967-VSB Document 26 Filed 08/19/19 Page 3 of 5

6. Plaintiffs’ allegations in their respective Declarations submitted with the plaintiffs’
underlying motion consist of nothing more than innuendo and baseless random
statements meant to deceive the Court into thinking that Speedy’s purposely mistreats
its employees by underpaying them and prohibiting work breaks. This is false, We
keep time records and allow all employees at least one break of forty five minutes to
one hour per shift. Further, we never charge employees for any meals they eat at
Speedy’s.

7. Itis my belief that there is no basis for this Court to grant conditional certification of
the Plaintiffs’ FLSA claim pursuant to 29 U.S.C, § 216(b) to the alleged covered
employees however, in the event the Court does grant the plaintiffs’ motion to
conditionally certify a FLSA collective action and authorize notice of this lawsuit to
be issued to current and former employees, Defendants assert that that notice should
only be delivered to the employees employed at the same positions worked by the
plaintiffs, namely cashiers, bakers, grillmen, counterman and food preparers
employed by Speedy’s Deli. There is no reason to serve any notice on the cooks, or
delivery people employed by Speedy’s as they are positions unrelated to the jobs held
by the plaintffs.

8. With respect to the other relief requested by Plaintiffs in their motion, | will leave
those arguments to my attorney except that I do not have the ability to provide
Microsoft Word Excel spreadsheets for Speedy’s Deli because such a request is both

onerous and difficult to coordinate since I don’t keep electronic records.
Case 1:19-cv-02967-VSB Document 26 Filed 08/19/19 Page 4 of 5

WHEREFORE, it is respectfully requested that the Plaintiffs’ motion for: (1) collectively
certifying Plaintiffs’ Fair Labor Standards Act (“FLSA”) unpaid minimum wage and overtime
claims as an FLSA collective action on behalf of all non-management employees who worked at
Speedy’s Deli at any time on or after April 3, 2013; (2) approving the Notice of lawsuit with
Opportunity to Join (:’’Notice”) and Consent to become a Party Plaintiff (““Consent”)forms,
attached to the declaration of Brent Pelton (“Pelton Decl.”) as Exhibits F and G, respectively for
mailing and e-mailing to the Collective Action member; (3) directing Defendants to furnish the
plaintiffs in electronically readable form the names, last known addresses, e-mail addresses and
telephone numbers (including cell phone numbers) of all members of the defined collective so
that Plaintiffs can issue the Notice and requiring that the Notice be posted with Defendants’
workplace; and (4) approving the deadline reminder notice (‘Deadline Reminder”) for mailing
and e-mailing to the Collective Action Members, attached to the Pelton Decl. as Exhibit H be

denied in its entirety together with such other and further relief.as to this c seem just and

    

proper.

 

 

 

a ig PISIMIATOS

 

Sworn to before me, this
17" day of August, 2019

 

MICHAEL P. GIAMPILIS
Notary Public. State of New York
No. 02616086632
Qualified In Queens County 92,
Commission Expires ae 27, 20,
To:

Case 1:19-cv-02967-VSB Document 26 Filed 08/19/19 Page 5 of 5

PELTON GRAHAM LLC

Brent E. Pelton, Esq. (BP1055)
Taylor B. Graham, Esq. (TG9607)
Attorneys for Plaintiffs

111 Broadway, Suite 1503

New York, New York 10006
(212) 385-9700
graham@peltongraham.com

pelton@peltonsraham.com
